            Case 19-03500-5-JNC                     Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                     Page 1 of 75
                                                                                                                                                      8/01/19 1:18PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Wendy
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Carlock
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Phillips
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-9966
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
            Case 19-03500-5-JNC                  Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                   Page 2 of 75
                                                                                                                                                   8/01/19 1:18PM

Debtor 1   Wendy Carlock Phillips                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1881 NC Hwy 32S
                                 Plymouth, NC 27962
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Washington
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
            Case 19-03500-5-JNC                   Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                     Page 3 of 75
                                                                                                                                                     8/01/19 1:18PM

Debtor 1    Wendy Carlock Phillips                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
            Case 19-03500-5-JNC                   Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                    Page 4 of 75
                                                                                                                                                  8/01/19 1:18PM

Debtor 1    Wendy Carlock Phillips                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
            Case 19-03500-5-JNC                     Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                 Page 5 of 75
                                                                                                                                                    8/01/19 1:18PM

Debtor 1    Wendy Carlock Phillips                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
            Case 19-03500-5-JNC                  Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                  Page 6 of 75
                                                                                                                                                 8/01/19 1:18PM

Debtor 1    Wendy Carlock Phillips                                                                  Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.     Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                             individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.     Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.     State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                          1,000-5,000                                25,001-50,000
    you estimate that you           50-99                                         5001-10,000                                50,001-100,000
    owe?
                                    100-199                                       10,001-25,000                              More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion

20. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 6
            Case 19-03500-5-JNC              Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 7 of 75
                                                                                                                                                 8/01/19 1:18PM

Debtor 1    Wendy Carlock Phillips                                                                    Case number (if known)

Part 7:    Sign Below

For you                      I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                             United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                             document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                             I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                             I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                             bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                             and 3571.
                             /S/Wendy Carlock Phillips
                             Wendy Carlock Phillips                                         Signature of Debtor 2
                             Signature of Debtor 1

                             Executed on     7.23.19                                           Executed on
                                             MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 7
           Case 19-03500-5-JNC                       Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                 Page 8 of 75
                                                                                                                                                    8/01/19 1:18PM

Debtor 1   Wendy Carlock Phillips                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /S/Lindsay Murphy Parker                                           Date         7.23.19
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Lindsay Murphy Parker 50894
                                Printed name

                                Gillespie & Murphy PA
                                Firm name

                                P.O. Drawer 888
                                New Bern, NC 28563
                                Number, Street, City, State & ZIP Code

                                Contact phone     (252) 636-2225                             Email address         gmpa@lawyersforchrist.com
                                50894 NC
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 8
         Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                      Page 9 of 75
                                                                                                                                        8/01/19 1:18PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                         Page 10 of 75
                                                                                                                                             8/01/19 1:18PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                         Page 11 of 75
                                                                                                                                             8/01/19 1:18PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                        Page 12 of 75
                                                                                                                                            8/01/19 1:18PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 13 of 75
                                                                                                                                                              8/01/19 1:18PM




 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Wendy Carlock Phillips
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of North Carolina                        applies will be made under Chapter 7 Means Test
                                                                                                              Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                              qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                $                        2,961.23       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                              $                             0.00      $
  4. All  amounts    from  any source which   are regularly  paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                            $                             0.00      $
  5. Net   income   from  operating a business,   profession,  or farm
                                                                          Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                        -$     0.00
        Net monthly income from a business, profession, or farm $               0.00 Copy here -> $                    0.00      $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                        -$     0.00
        Net monthly income from rental or other real property            $      0.00 Copy here -> $                    0.00      $
                                                                                                       $               0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                    Page 14 of 75
                                                                                                                                                            8/01/19 1:18PM


 Debtor 1     Wendy Carlock Phillips                                                                   Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                     $                  0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       2,961.23          +   $                   =   $      2,961.23

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          2,961.23

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          35,534.76

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                 NC

       Fill in the number of people in your household.                       1
       Fill in the median family income for your state and size of household.                                                         13.   $         48,629.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                             Page 15 of 75
                                                                                                                                                  8/01/19 1:18PM


 Debtor 1    Wendy Carlock Phillips                                                               Case number (if known)




 Part 3:        Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

            X   /S/Wendy Carlock Phillips
                Wendy Carlock Phillips
                Signature of Debtor 1
        Date 7.23.19
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                       Page 16 of 75
                                                                                                                                       8/01/19 1:18PM


 Debtor 1    Wendy Carlock Phillips                                                               Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 02/01/2019 to 07/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: CAH Aquis. Company
Income by Month:
 6 Months Ago:                                    02/2019                 $2,607.40
 5 Months Ago:                                    03/2019                  $720.00
 4 Months Ago:                                    04/2019                     $0.00
 3 Months Ago:                                    05/2019                     $0.00
 2 Months Ago:                                    06/2019                     $0.00
 Last Month:                                      07/2019                     $0.00
                                 Average per month:                        $554.57




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Vidant
Income by Month:
 6 Months Ago:                                    02/2019                     $0.00
 5 Months Ago:                                    03/2019                     $0.00
 4 Months Ago:                                    04/2019                 $3,104.07
 3 Months Ago:                                    05/2019                 $3,786.70
 2 Months Ago:                                    06/2019                 $3,832.39
 Last Month:                                      07/2019                 $3,716.82
                                 Average per month:                       $2,406.66




Non-CMI - Social Security Act Income
Source of Income: Social Security
Income by Month:
 6 Months Ago:                                    02/2019                 $1,253.00
 5 Months Ago:                                    03/2019                 $1,253.00
 4 Months Ago:                                    04/2019                 $1,253.00
 3 Months Ago:                                    05/2019                 $1,253.00
 2 Months Ago:                                    06/2019                 $1,253.00
 Last Month:                                      07/2019                 $1,253.00
                                 Average per month:                       $1,253.00




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 17 of 75
                                                                                                                                                             8/01/19 1:18PM




 Fill in this information to identify your case:

 Debtor 1                 Wendy Carlock Phillips
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there
        430 N. 12th Street                                       From-To:                       Same as Debtor 1                                     Same as Debtor 1
        Monmouth, IL 61462                                       2012-8/2017                                                                      From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $20,301.55            Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 18 of 75
                                                                                                                                                           8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                      Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $30,101.00            Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

 For the calendar year before that:                   Wages, commissions,                         $5,288.00           Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $8,771.00
 the date you filed for bankruptcy:

 For last calendar year:                           Social Security                              $16,008.00
 (January 1 to December 31, 2018 )

 For the calendar year before that:                Social Security                              $13,080.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 19 of 75
                                                                                                                                                            8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                      Case number (if known)



       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       State Employees Credit Union                              Monthly                          $705.00          $11,012.20           Mortgage
       Attn: Lori Barnes                                                                                                                Car
       PO Drawer 25279                                                                                                                  Credit Card
       Raleigh, NC 27611                                                                                                                Loan Repayment
                                                                                                                                        Suppliers or vendors
                                                                                                                                        Other


       Dana Wilson Lisenby                                       Monthly                        $2,100.00                 $0.00         Mortgage
       Attn: Managing Agent                                                                                                             Car
       114 Woodsland Drive                                                                                                              Credit Card
       Manteo, NC 27954                                                                                                                 Loan Repayment
                                                                                                                                        Suppliers or vendors
                                                                                                                                        Other Rent


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe
       Kristen Poole (sister)                                    Total of $600.00                 $600.00            $6,000.00       Personal Loan
       Attn: Managing Agent                                      paid within the
       251 Hickory Fork Road                                     last 12 months.
       Edenton, NC 27932


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                         Page 20 of 75
                                                                                                                                                          8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                      Case number (if known)



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Gillespie & Murphy, PA                                        $1500.00 - Attorney Fees                                 7.2.19                     $1,868.00
       Attention: Managing Agent                                     $ 33.00 - Credit Report
       PO Drawer 888                                                 $ 335.00 - Filing Fees
       New Bern, NC 28563
       gmpa@lawyersforchrist.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 21 of 75
                                                                                                                                                         8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                      Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 22 of 75
                                                                                                                                                        8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                           Case number (if known)



 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case               Status of the
       Case Number                                                   Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                      Page 23 of 75
                                                                                                                                                         8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                      Case number (if known)



            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                Page 24 of 75
                                                                                                                                                8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                                      Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /S/Wendy Carlock Phillips
 Wendy Carlock Phillips                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date     7.23.19                                                        Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 19-03500-5-JNC                                   Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                              Page 25 of 75
                                                                                                                                                                           8/01/19 1:18PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Wendy Carlock Phillips
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF NORTH CAROLINA

 Case number                                                                                                                                                      Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        430 North 12th Street                                                          Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the        Current value of the
        Monmouth                          IL        61462-1483                         Land                                       entire property?            portion you own?
        City                              State              ZIP Code                  Investment property                                 $70,000.00                  $70,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Warren                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:


                                                                                FMV: $70,000.00
                                                                                Purchased: 2014
                                                                                Price: $72,000.00
                                                                                TV: $70,000.00
                                                                                Ownership: D1
                                                                                Monthly Contractual Payment (P/I/E): $630.00
                                                                                Due: 1st


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                         $70,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         Case 19-03500-5-JNC                          Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                                 Page 26 of 75
                                                                                                                                                                     8/01/19 1:18PM

 Debtor 1        Wendy Carlock Phillips                                                                             Case number (if known)


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Hyundai                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Sonata                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                134,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 5NPEC4AB6DH723056
         FMV: $9075.00                                               Check if this is community property                                $9,075.00                  $9,075.00
         Purchased: 7.7.18                                           (see instructions)

         Price: $11,931.00
         Ownership: D1


  3.2    Make:       Dodge                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Avenger                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                105,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 1C3CDZAB0DN611035
         FMV: $6450.00                                               Check if this is community property                                $6,450.00                  $6,450.00
         Purchased: 2014                                             (see instructions)

         Price: $12,916.00
         Ownership: D1


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $15,525.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                    Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Bed                                                                                                                               $800.00


                                    Small kitchen appliances                                                                                                          $100.00


                                    Stove                                                                                                                             $150.00


                                    Refrigerator                                                                                                                      $150.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                            Page 27 of 75
                                                                                                                                                  8/01/19 1:18PM

 Debtor 1       Wendy Carlock Phillips                                                              Case number (if known)


                                    Microwave                                                                                                        $20.00


                                    Dishwasher                                                                                                     $200.00


                                    Washing machine                                                                                                $100.00


                                    Dryer                                                                                                          $100.00


                                    China Dishes                                                                                                     $70.00


                                    Silverware                                                                                                       $10.00


                                    Living room furniture                                                                                          $200.00


                                    Lawn furniture                                                                                                   $50.00


                                    Any and all miscellaneous household goods and personal items
                                    listed herein.                                                                                               $8,150.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Televisions                                                                                                  $1,000.00


                                    Computer, printer, hardware, software and Laptop                                                               $500.00


                                    Cell phone                                                                                                   $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        Case 19-03500-5-JNC                                        Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                      Page 28 of 75
                                                                                                                                                                      8/01/19 1:18PM

 Debtor 1         Wendy Carlock Phillips                                                                                      Case number (if known)

        Yes. Describe.....

                                            Clothing and personal                                                                                                      $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Jewelry                                                                                                                    $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Pets no monetary value                                                                                                     $300.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                         $13,700.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                    $12.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Liberty Savings Bank - Checking - None                                   $0.00



                                              17.2.       Checking                                Wells Fargo - Checking                                                   $5.66



                                              17.3.       Checking                                Wells Fargo - Checking with Daughter                                   $11.15




Official Form 106A/B                                                                       Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                 Page 29 of 75
                                                                                                                                                 8/01/19 1:18PM

 Debtor 1        Wendy Carlock Phillips                                                                  Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                        % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                      401(k)                                Retirement - Vidant                                                     $89.45


                                      IRA                                   Wells Fargo                                                         $4,366.56


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Rental deposit                        Dana Wilson                                                           $700.00


                                      Electric                              Dominion Power                                                        $300.00


                                      Rental deposit                        Pruitt                                                                $975.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...



Official Form 106A/B                                                 Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                             Page 30 of 75
                                                                                                                                                   8/01/19 1:18PM

 Debtor 1       Wendy Carlock Phillips                                                                 Case number (if known)

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         The debtor(s) reserve the right to amend
                                                             these schedules to include and
                                                             exempt as permitted by law, any
                                                             pre-petition claims or assets the
                                                             debtor(s) may have, the existence of
                                                             which are discovered post-petition.                                                        $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      Debtor owed unpaid wages and medical benefit
                                                      reimbursement from Waldrep Law.                                                           $67,028.29


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Term Life Insurance with Work
                                         Owner: D1
                                         Insured: D1                                          Daughter                                                  $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 19-03500-5-JNC                                Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                                     Page 31 of 75
                                                                                                                                                                             8/01/19 1:18PM

 Debtor 1         Wendy Carlock Phillips                                                                                                Case number (if known)

        Yes. Describe each claim.........

                                                             The debtor(s) reserve the right to amend these schedules to
                                                             include and exempt as permitted by law, any pre-petition
                                                             claims or assets the debtor(s) may have, the existence of
                                                             which are discovered post-petition.                                                                            Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $73,488.11


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                    $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $70,000.00
 56. Part 2: Total vehicles, line 5                                                                           $15,525.00
 57. Part 3: Total personal and household items, line 15                                                      $13,700.00
 58. Part 4: Total financial assets, line 36                                                                  $73,488.11
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $102,713.11               Copy personal property total       $102,713.11

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $172,713.11




Official Form 106A/B                                                               Schedule A/B: Property                                                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                    Page 32 of 75
                                                                                                                                                          8/01/19 1:18PM


 Fill in this information to identify your case:

 Debtor 1                 Wendy Carlock Phillips
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2013 Dodge Avenger 105,000 miles                                $6,450.00                                  $4,000.00     11 U.S.C. § 522(d)(2)
      VIN: 1C3CDZAB0DN611035
      FMV: $6450.00                                                                        100% of fair market value, up to
      Purchased: 2014                                                                      any applicable statutory limit
      Price: $12,916.00
      Ownership: D1
      Line from Schedule A/B: 3.2

      Bed                                                                 $800.00                                  $800.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Small kitchen appliances                                            $100.00                                  $100.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Stove                                                               $150.00                                  $150.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 33 of 75
                                                                                                                                                             8/01/19 1:18PM

 Debtor 1    Wendy Carlock Phillips                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Refrigerator                                                        $150.00                                   $150.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Microwave                                                            $20.00                                    $20.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dishwasher                                                          $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Washing machine                                                     $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.7
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dryer                                                               $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.8
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     China Dishes                                                         $70.00                                    $70.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.9
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Silverware                                                           $10.00                                    $10.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.10
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Living room furniture                                               $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.11
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Lawn furniture                                                       $50.00                                    $50.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 6.12
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Any and all miscellaneous household                              $8,150.00                                  $8,150.00        11 U.S.C. § 522(d)(3)
     goods and personal items listed
     herein.                                                                               100% of fair market value, up to
     Line from Schedule A/B: 6.13                                                          any applicable statutory limit

     Televisions                                                      $1,000.00                                  $1,000.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Computer, printer, hardware,                                        $500.00                                   $500.00        11 U.S.C. § 522(d)(3)
     software and Laptop
     Line from Schedule A/B: 7.2                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 34 of 75
                                                                                                                                                             8/01/19 1:18PM

 Debtor 1    Wendy Carlock Phillips                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cell phone                                                       $1,000.00                                  $1,000.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 7.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing and personal                                               $500.00                                   $500.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry                                                             $300.00                                   $300.00        11 U.S.C. § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pets no monetary value                                              $300.00                                   $300.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $12.00                                    $12.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Liberty Savings Bank -                                       $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Checking - None
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Wells Fargo - Checking                                       $5.66                                     $5.66       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Wells Fargo - Checking                                     $11.15                                    $11.15        11 U.S.C. § 522(d)(5)
     with Daughter
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Retirement - Vidant                                          $89.45                                    $89.45        11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Wells Fargo                                                 $4,366.56                                  $4,366.56        11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: Dana Wilson                                         $700.00                                   $700.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Electric: Dominion Power                                            $300.00                                   $300.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 22.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 35 of 75
                                                                                                                                                             8/01/19 1:18PM

 Debtor 1    Wendy Carlock Phillips                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Rental deposit: Pruitt                                              $975.00                                   $975.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 22.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     The debtor(s) reserve the right to                                     $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 28.1

     Debtor owed unpaid wages and                                    $67,028.29                                $11,896.19         11 U.S.C. § 522(d)(5)
     medical benefit reimbursement from
     Waldrep Law.                                                                          100% of fair market value, up to
     Line from Schedule A/B: 30.1                                                          any applicable statutory limit

     Term Life Insurance with Work                                          $0.00                                     $0.00       11 U.S.C. § 522(d)(11)(C)
     Owner: D1
     Insured: D1                                                                           100% of fair market value, up to
     Beneficiary: Daughter                                                                 any applicable statutory limit
     Line from Schedule A/B: 31.1

     The debtor(s) reserve the right to                               Unknown                                                     11 U.S.C. § 522(d)(5)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 34.1

     The debtor(s) reserve the right to                               Unknown                                                     11 U.S.C. § 522(d)(11)(A)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 34.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                        Page 36 of 75
                                                                                                                                              8/01/19 1:18PM

Rev. 4/2006
                                                                  UNITED STATES BANKRUPTCY COURT
                                                                 EASTERN DISTRICT OF NORTH CAROLINA

 IN THE MATTER OF:                                                                                               CASE NUMBER:
 Wendy Carlock Phillips
             Debtor(s).


                                                           SCHEDULE C- 2 - PROPERTY CLAIMED AS EXEMPT

          I,   Wendy Carlock Phillips           , claim the following property as exempt pursuant to 11 U.S.C. § 522 and the Federal bankruptcy law or
the laws of a State other than North Carolina, and nonbankruptcy Federal law: (Attach additional sheets if necessary).


                Check if debtor claims a homestead exemption that exceeds $125,000.


 Description of Property                       Specify Law Providing Each               Value of Claimed Exemption    Current Market Value of Property
                                               Exemption                                                                 Without Deducting Exemption
 2013 Dodge Avenger 105,000                    Motor vehicle,11 U.S.C. §                                4,000.00                               6,450.00
 miles                                         522(d)(2)
 VIN: 1C3CDZAB0DN611035
 FMV: $6450.00
 Purchased: 2014
 Price: $12,916.00
 Ownership: D1
 401(k): Retirement - Vidant                   Retirement accounts exempt                                   89.45                                  89.45
                                               from taxation under Internal
                                               Revenue Code,11 U.S.C. §
                                               522(d)(12)
 Any and all miscellaneous                     Household goods and                                      8,150.00                               8,150.00
 household goods and                           furnishings, wearing apparel,
 personal items listed herein.                 appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Bed                                           Household goods and                                        800.00                                 800.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Cash                                          Wildcard (aggregate interest                                 12.00                                  12.00
                                               in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 Cell phone                                    Household goods and                                      1,000.00                               1,000.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Checking: Liberty Savings                     Wildcard (aggregate interest                                  0.00                                    0.00
 Bank - Checking - None                        in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 Checking: Wells Fargo -                       Wildcard (aggregate interest                                  5.66                                    5.66
 Checking                                      in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17               Page 37 of 75
                                                                                                                                    8/01/19 1:18PM



 Description of Property                       Specify Law Providing Each        Value of Claimed Exemption   Current Market Value of Property
                                               Exemption                                                         Without Deducting Exemption
 Checking: Wells Fargo -                       Wildcard (aggregate interest                          11.15                               11.15
 Checking with Daughter                        in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 China Dishes                                  Household goods and                                   70.00                               70.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Clothing and personal                         Household goods and                                 500.00                              500.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Computer, printer, hardware,                  Household goods and                                 500.00                              500.00
 software and Laptop                           furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Debtor owed unpaid wages                      Wildcard (aggregate interest                     11,896.19                          67,028.29
 and medical benefit                           in any property, not to exceed
 reimbursement from Waldrep                    $1,325 plus up to $12,575 of
 Law.                                          unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 Dishwasher                                    Household goods and                                 200.00                              200.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Dryer                                         Household goods and                                 100.00                              100.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Electric: Dominion Power                      Wildcard (aggregate interest                        300.00                              300.00
                                               in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 IRA: Wells Fargo                              Retirement accounts exempt                        4,366.56                            4,366.56
                                               from taxation under Internal
                                               Revenue Code,11 U.S.C. §
                                               522(d)(12)
 Jewelry                                       Jewelry,11 U.S.C. § 522(d)(4)                       300.00                              300.00
 Lawn furniture                                Household goods and                                  50.00                               50.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)

                                                                                                                           Page 2 of 5 Pages
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17               Page 38 of 75
                                                                                                                                    8/01/19 1:18PM



 Description of Property                       Specify Law Providing Each        Value of Claimed Exemption   Current Market Value of Property
                                               Exemption                                                         Without Deducting Exemption
 Living room furniture                         Household goods and                                 200.00                              200.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Microwave                                     Household goods and                                   20.00                               20.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Pets no monetary value                        Household goods and                                 300.00                              300.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Refrigerator                                  Household goods and                                 150.00                              150.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Rental deposit: Dana Wilson                   Wildcard (aggregate interest                        700.00                              700.00
                                               in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 Rental deposit: Pruitt                        Wildcard (aggregate interest                        975.00                              975.00
                                               in any property, not to exceed
                                               $1,325 plus up to $12,575 of
                                               unused amount of residency
                                               exemption provided under
                                               §522(d)(1)),11 U.S.C. §
                                               522(d)(5)
 Silverware                                    Household goods and                                   10.00                               10.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Small kitchen appliances                      Household goods and                                 100.00                              100.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Stove                                         Household goods and                                 150.00                              150.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)
 Televisions                                   Household goods and                               1,000.00                            1,000.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)

                                                                                                                           Page 3 of 5 Pages
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
         Case 19-03500-5-JNC                          Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                            Page 39 of 75
                                                                                                                                                 8/01/19 1:18PM



 Description of Property                       Specify Law Providing Each               Value of Claimed Exemption        Current Market Value of Property
                                               Exemption                                                                     Without Deducting Exemption
 Term Life Insurance with                      Life insurance payments                                          0.00                                    0.00
 Work                                          needed for support,11 U.S.C.
 Owner: D1                                     § 522(d)(11)(C)
 Insured: D1
 Beneficiary: Daughter
 The debtor(s) reserve the                     Wildcard (aggregate interest                                     0.00                                    0.00
 right to amend these                          in any property, not to exceed
 schedules to include and                      $1,325 plus up to $12,575 of
 exempt as permitted by law,                   unused amount of residency
 any pre-petition claims or                    exemption provided under
 assets the debtor(s) may                      §522(d)(1)),11 U.S.C. §
 have, the existence of which                  522(d)(5)
 are discovered post-petition.
 The debtor(s) reserve the                     Wildcard (aggregate interest                                     0.00                                    0.00
 right to amend these                          in any property, not to exceed
 schedules to include and                      $1,325 plus up to $12,575 of
 exempt as permitted by law,                   unused amount of residency
 any pre-petition claims or                    exemption provided under
 assets the debtor(s) may                      §522(d)(1)),11 U.S.C. §
 have, the existence of which                  522(d)(5)
 are discovered post-petition.
 The debtor(s) reserve the                     Crime victims'                                                   0.00                                    0.00
 right to amend these                          compensation,11 U.S.C. §
 schedules to include and                      522(d)(11)(A)
 exempt as permitted by law,
 any pre-petition claims or
 assets the debtor(s) may
 have, the existence of which
 are discovered post-petition.
 Washing machine                               Household goods and                                           100.00                                 100.00
                                               furnishings, wearing apparel,
                                               appliances, books, animals,
                                               crops, or musical instruments
                                               ($625 per item limit),11 U.S.C.
                                               § 522(d)(3)

            I declare that the following are the dates and addresses of my domicile during the 730 days preceding the date of the filing of the bankruptcy
petition:

 Dates                                                                           Addresses
 -NONE-

          I declare that to the extent that any exemptions I have claimed appears on its face to exceed the amount allowed by the applicable statute, I
claim only the maximum amount allowed by statute.




                                                                                                                                        Page 4 of 5 Pages
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                         Page 40 of 75
                                                                                                                                              8/01/19 1:18PM




                                                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF INDIVIDUAL TO SCHEDULE C - PROPERTY CLAIMED AS EXEMPT

         I,   Wendy Carlock Phillips            , declare under penalty of perjury that I have read the foregoing Schedule C-2 - Property Claimed as
Exempt, consisting of 5 sheets, and that they are true and correct to the best of my knowledge, information and belief.




 Executed on: 7.23.19                                                        /S/Wendy Carlock Phillips
                                                                             Wendy Carlock Phillips
                                                                                                               Debtor




                                                                                                                                     Page 5 of 5 Pages
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                            Page 41 of 75
                                                                                                                                                                 8/01/19 1:18PM


 Fill in this information to identify your case:

 Debtor 1                   Wendy Carlock Phillips
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     IH Mississippi Valley CU                 Describe the property that secures the claim:                   $3,091.00                $6,450.00                    $0.00
         Creditor's Name                          2013 Dodge Avenger 105,000 miles
                                                  VIN: 1C3CDZAB0DN611035
                                                  FMV: $6450.00
                                                  Purchased: 2014
                                                  Price: $12,916.00
         Attn: Officer                            Ownership: D1
                                                  As of the date you file, the claim is: Check all that
         2121 47th Street                         apply.
         Moline, IL 61265                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   PMSI - Retain/Reaffirm pursuant to original contract
       community debt

                                 Opened
                                 12/15 Last
                                 Active
 Date debt was incurred          6/17/19                   Last 4 digits of account number        6611




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-03500-5-JNC                            Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                   Page 42 of 75
                                                                                                                                                         8/01/19 1:18PM



 Debtor 1 Wendy Carlock Phillips                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name


 2.2     Progressive Leasing                        Describe the property that secures the claim:                        $400.00        $800.00              $0.00
         Creditor's Name                            Bed
         Attention: Managing
         Agent
         10619 S Jordan Gateway                     As of the date you file, the claim is: Check all that
                                                    apply.
         Suite 100                                       Contingent
         South Jordan, UT 84095
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   NPMSI - Retain/reaffirm pursuant to original contract
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         State Employees Credit
 2.3                                                                                                                 $11,012.20        $9,075.00       $1,937.20
         Union                                      Describe the property that secures the claim:
         Creditor's Name                            2013 Hyundai Sonata 134,000 miles
                                                    VIN: 5NPEC4AB6DH723056
                                                    FMV: $9075.00
                                                    Purchased: 7.7.18
                                                    Price: $11,931.00
         Attn: Lori Barnes                          Ownership: D1
                                                    As of the date you file, the claim is: Check all that
         PO Drawer 25279                            apply.
         Raleigh, NC 27611                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   PMSI - Retain/Reaffirm pursuant to original contract
       community debt

 Date debt was incurred                                      Last 4 digits of account number         8701




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-03500-5-JNC                            Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 43 of 75
                                                                                                                                                             8/01/19 1:18PM



 Debtor 1 Wendy Carlock Phillips                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name


 2.4     Us Bank Home Mortgage                      Describe the property that secures the claim:                    $73,007.22           $70,000.00       $3,007.22
         Creditor's Name                            430 North 12th Street Monmouth, IL
                                                    61462-1483 Warren County

                                                    FMV: $70,000.00
                                                    Purchased: 2014
                                                    Price: $72,000.00
                                                    TV: $70,000.00
                                                    Ownership: D1
                                                    Monthly Contractual Payment
                                                    (P/I/E): $630.00
         Attn: Managing Agent                       Due: 1st
                                                    As of the date you file, the claim is: Check all that
         800 Nicollet Mall                          apply.
         Minneapolis, MN 55402                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Principal - 1st. Mort. - Debtor will surrender
       community debt

                                 Opened
                                 09/14 Last
                                 Active
 Date debt was incurred          5/10/19                     Last 4 digits of account number         8734



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $87,510.42
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $87,510.42

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-03500-5-JNC                          Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                                   Page 44 of 75
                                                                                                                                                                            8/01/19 1:18PM


 Fill in this information to identify your case:

 Debtor 1                   Wendy Carlock Phillips
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Atlantic Anesthesia                                     Last 4 digits of account number         7861                                                        $5,245.00
              Nonpriority Creditor's Name
              Attn: Managing Agent                                    When was the debt incurred?
              134 Business Park Dr
              Virginia Beach, VA 23462
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              28316                                                Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                              Page 45 of 75
                                                                                                                                                              8/01/19 1:18PM

 Debtor 1 Wendy Carlock Phillips                                                                         Case number (if known)

 4.2      Bank Of America                                            Last 4 digits of account number       2463                                             $1,542.00
          Nonpriority Creditor's Name
          Attn: Officer                                                                                    Opened 03/15 Last Active
          4909 Savarese Circle                                       When was the debt incurred?           12/19/18
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Citibank                                                   Last 4 digits of account number       9719                                             $3,380.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 08/14 Last Active
          Po Box 790034                                              When was the debt incurred?           12/13/18
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Comenity Bank                                              Last 4 digits of account number       8381                                             $2,620.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 11/14 Last Active
          Po Box 182125                                              When was the debt incurred?           4/15/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account - Bergners




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                              Page 46 of 75
                                                                                                                                                              8/01/19 1:18PM

 Debtor 1 Wendy Carlock Phillips                                                                         Case number (if known)

 4.5      Kristen Poole                                              Last 4 digits of account number                                                        $6,000.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          251 Hickory Fork Road
          Edenton, NC 27932
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Sister


 4.6      LCA Collections                                            Last 4 digits of account number       unts                                               $220.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 2240
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Norfolk Plastic Surgery                                    Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          6261 E. Virginia Beach Blvd. #100
          Norfolk, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                              Page 47 of 75
                                                                                                                                                              8/01/19 1:18PM

 Debtor 1 Wendy Carlock Phillips                                                                         Case number (if known)

 4.8      Sentara                                                    Last 4 digits of account number       Acts                                           $47,100.00
          Nonpriority Creditor's Name
          Attention: Managing Agent                                  When was the debt incurred?
          535 Independence Parkway Suite
          600
          Chesapeake, VA 23320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9      Synchrony Bank                                             Last 4 digits of account number       8227                                               $680.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 01/13 Last Active
          Po Box 965060                                              When was the debt incurred?           5/14/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account - Care Credit


 4.1
 0        Synchrony Bank                                             Last 4 digits of account number                                                          $800.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                                Page 48 of 75
                                                                                                                                                                      8/01/19 1:18PM

 Debtor 1 Wendy Carlock Phillips                                                                         Case number (if known)

 4.1
 1         Virginia Oncology Associates                              Last 4 digits of account number                                                                Unknown
           Nonpriority Creditor's Name
           Attn: Managing Agent                                      When was the debt incurred?
           5900 Lake Wright Drive
           Norfolk, VA 23502
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2         Waterway Emerg Physicians                                 Last 4 digits of account number       6215                                                     $1,516.00
           Nonpriority Creditor's Name
           Attn: Managing Agent                                      When was the debt incurred?
           P O Box 37735
           Philadelphia, PA 19101-5035
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credence                                                      Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 17000 Dallas Pkway, Ste 204
 Dallas, TX 75248
                                                               Last 4 digits of account number                  9578

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PRA Receivables Management, LLC                               Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 41021
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PRA Receivables Management, LLC                               Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 41021
 Norfolk, VA 23541
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                      Page 49 of 75
                                                                                                                                                       8/01/19 1:18PM

 Debtor 1 Wendy Carlock Phillips                                                                        Case number (if known)



 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                94,103.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                94,103.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-03500-5-JNC                          Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                Page 50 of 75
                                                                                                                                                        8/01/19 1:18PM


 Fill in this information to identify your case:

 Debtor 1                  Wendy Carlock Phillips
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Dana Wilson-Lisenby                                                        Debtor will assume lease and continue to pay for
               Attn: Managing Agent                                                       residence.
               114 Woodsland Dr.
               Manteo, NC 27954




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-03500-5-JNC                             Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                    Page 51 of 75
                                                                                                                                              8/01/19 1:18PM


 Fill in this information to identify your case:

 Debtor 1                   Wendy Carlock Phillips
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Kyanne Phillips                                                                       Schedule D, line   2.1
                Attn: Managing Agent                                                                  Schedule E/F, line
                1360 Hiawatha Drive
                                                                                                      Schedule G
                Virginia Beach, VA 23464
                                                                                                   IH Mississippi Valley CU




Official Form 106H                                                             Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 19-03500-5-JNC                      Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                 Page 52 of 75
                                                                                                                                               8/01/19 1:18PM




Fill in this information to identify your case:

Debtor 1                      Wendy Carlock Phillips

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF NORTH CAROLINA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Admin. Asst.
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Vidant

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         Since March 2019

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        3,774.60      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,774.60            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
       Case 19-03500-5-JNC                  Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                     Page 53 of 75
                                                                                                                                                 8/01/19 1:18PM




Debtor 1   Wendy Carlock Phillips                                                                Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      3,774.60       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        755.13   $                   N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $        188.73   $                   N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00   $                   N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                   N/A
     5e.    Insurance                                                                     5e.        $        149.28   $                   N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                   N/A
     5g.    Union dues                                                                    5g.        $          0.00   $                   N/A
     5h.    Other deductions. Specify: Meals                                              5h.+       $         37.61 + $                   N/A
            Healthy Eating Program                                                                   $        100.00   $                   N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,230.75       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,543.85       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00       $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00       $               N/A
     8e. Social Security                                                                  8e.        $      1,253.00       $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,253.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,796.85 + $           N/A = $           3,796.85
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $          3,796.85
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor is no longer employed with CAH as of March 2019.
                             Per "Mort Ranta v. Gorman, 4th Cir, July 1, 2013" social security income shown above is being
                             committed by the debtor(s) to pay expenses.
                             No expected changes anticipated




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
     Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                       Page 54 of 75
                                                                                                                                                     8/01/19 1:18PM




Fill in this information to identify your case:

Debtor 1                 Wendy Carlock Phillips                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF NORTH CAROLINA                                         MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             700.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
      Case 19-03500-5-JNC                      Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                            Page 55 of 75
                                                                                                                                                           8/01/19 1:18PM




Debtor 1     Wendy Carlock Phillips                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 130.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                  45.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                  75.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 500.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  10.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  200.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  235.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  200.00
      17c. Other. Specify: Progressive leasing - Bed                                       17c. $                                                  120.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Pets/Vets                                                           21. +$                                                150.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,465.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,465.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,796.85
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,465.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 331.85

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
          Case 19-03500-5-JNC                              Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                                        Page 56 of 75
                                                                                                                                                                                 8/01/19 1:18PM


 Fill in this information to identify your case:

 Debtor 1                   Wendy Carlock Phillips
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $             70,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $            102,713.11

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $            172,713.11

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $             87,510.42

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                     0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $             94,103.00


                                                                                                                                     Your total liabilities $               181,613.42


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $               3,796.85

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $               3,465.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                            Page 57 of 75
                                                                                                                                            8/01/19 1:18PM

 Debtor 1      Wendy Carlock Phillips                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $         2,961.23


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                 page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                Page 58 of 75
                                                                                                                                                     8/01/19 1:18PM




 Fill in this information to identify your case:

 Debtor 1                    Wendy Carlock Phillips
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Wendy Carlock Phillips                                                X
              Wendy Carlock Phillips                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       July 23, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case 19-03500-5-JNC       Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17      Page 59 of 75
                                                                                                   8/01/19 1:18PM




 In re    Wendy Carlock Phillips                                          Case No.
                                                     Debtor(s)



           FORM 106DEC DECLARATION ABOUT AN INDIVIDUAL DEBTOR'S SCHEDULES
                                                Attachment A

Inclusion of any debt listed on Schedules D, E or F shall not be construed as an admission as to it's
validity including but not limited to the propriety/amount of charges/fees, interest rate or standing to
assert a claim based on the alleged debt.
          Case 19-03500-5-JNC                         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                    Page 60 of 75
                                                                                                                                        8/01/19 1:18PM




 Fill in this information to identify your case:

 Debtor 1                  Wendy Carlock Phillips
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
          whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
          on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         IH Mississippi Valley CU                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2013 Dodge Avenger 105,000                        Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:        VIN: 1C3CDZAB0DN611035
                          FMV: $6450.00
                          Purchased: 2014
                          Price: $12,916.00
                          Ownership: D1


    Creditor's         Progressive Leasing                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Bed                                               Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         State Employees Credit Union                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2013 Hyundai Sonata 134,000                       Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                                   Page 61 of 75
                                                                                                                                                      8/01/19 1:18PM




 Debtor 1      Wendy Carlock Phillips                                                                 Case number (if known)


    property            miles                                               Retain the property and [explain]:
    securing debt:      VIN: 5NPEC4AB6DH723056
                        FMV: $9075.00
                        Purchased: 7.7.18
                        Price: $11,931.00
                        Ownership: D1


    Creditor's     Us Bank Home Mortgage                                    Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      430 North 12th Street                               Reaffirmation Agreement.
    property            Monmouth, IL 61462-1483                             Retain the property and [explain]:
    securing debt:      Warren County

                        FMV: $70,000.00
                        Purchased: 2014
                        Price: $72,000.00
                        TV: $70,000.00
                        Ownership: D1
                        Monthly Contractual Payment
                        (P/I/E): $630.00
                        Due: 1st

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        Case 19-03500-5-JNC                           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                          Page 62 of 75
                                                                                                                                          8/01/19 1:18PM




 Debtor 1      Wendy Carlock Phillips                                                                Case number (if known)



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /S/Wendy Carlock Phillips                                                    X
       Wendy Carlock Phillips                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        7.23.19                                                          Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-03500-5-JNC                          Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                              Page 63 of 75
                                                                                                                                                 8/01/19 1:18PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re       Wendy Carlock Phillips                                                                           Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,500.00
             Prior to the filing of this statement I have received                                        $                     1,500.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):            None

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Refer to attorney fee contract attached hereto. (Chapter 13 Cases only)

                  Representation of debtors in an adversary proceeding or other contested bankruptcy matters. (Chapter 7 cases
                  only)
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 23, 2019                                                                  /s/ Lindsay Murphy Parker
     Date                                                                           Lindsay Murphy Parker 50894
                                                                                    Signature of Attorney
                                                                                    Gillespie & Murphy PA
                                                                                    P.O. Drawer 888
                                                                                    New Bern, NC 28563
                                                                                    (252) 636-2225 Fax: (252) 636-0625
                                                                                    gmpa@lawyersforchrist.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 19-03500-5-JNC         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                        Page 64 of 75




                        Gillespie & Murphy, P. A.
                                             Attorneys at Law

                                             J. Allen Murphy
                                           Jonathan E. Friesen
                                           Lindsay M. Parker
                                             Patrick D. Riley


 P. O. Drawer 888           200 Valencia Dr.               101 W. 14th St.                    321 N. Front
 St. 320 Middle St.         Suite 119                      Suite 101                              Suite 301
 New Bern, NC 28563         Jacksonville, NC 28546         Greenville NC 27834       Wilmington NC 28401
 P: (252) 636-2225          P: (800) 453-9851              P: (800) 453-9851             P: (910) 254-3456
 F (252) 636-0625                                                                        F: (910) 254-3444
                                   Email: gmpa@lawyersforchrist.com
                                   Website: www.lawyersforchrist.com

              CLIENT AUTHORIZATION FOR LEGAL SERVICES, BANKRUPTCY FEE CONTRACT
                                       CHAPTER 7 CASE

 The undersigned “Client(s)” retains the law offices of Gillespie and Murphy, P.A. (hereafter referred to
 as “attorney”) for the purpose of filing a petition under Chapter 7 of the U.S. Bankruptcy Code (the
 “case.”) The attorney shall represent the client in a Chapter 7 bankruptcy proceeding before the United
 States Bankruptcy Court for the Eastern District of North Carolina, subject to the terms of this agreement
 as set forth herein.

 1.      FEES AND COSTS AND TERMS OF PAYMENT:

         a.      Client(s) agree(s) attorney shall be paid a total of $ 1868.00
                 This amount includes the following:
                 1.         $     1500.00          attorney fees;
                 2.         $        33.00         credit report fee ($33.00 ind./$66.00 joint)
                 3.         $       335.00         bankruptcy court filing fee;
                 4.                                other services

         The above fee is based upon information provided by client(s) to attorney at the
         initial contact. If the information provided in the bankruptcy questionnaire reveals
         more creditors or issues unknown to the attorney, the above fee may be modified
         depending upon the number of creditors and difficulty of the case.

         CONTINGENCY FEE ELECTION - In the event the attorney files an action to
         address creditor misconduct, including adversary proceedings or motions for
         sanctions, the attorney, in his sole discretion, may elect to provide these services on a
         “contingency fee” basis. Under this election, the client agrees that the attorney shall
         be compensated for performing these services through payment to him of a


                                                     -1-
Case 19-03500-5-JNC      Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                     Page 65 of 75




       minimum of 33% of any gross recovery obtained on the client’s behalf, subject to
       Bankruptcy Court approval. We may also seek to have the Court order all fees be
       paid by the offending creditor.

       The Chapter 7 petition shall not be filed, in accordance with the bankruptcy code, until all
       upfront fees and costs, as set forth above are paid and all information requested by
       attorney, is provided, the petition is prepared, reviewed by “Client’s” for accuracy and
       signed for verification by “Client’s”.

              1.      At least $1,000.00 shall be non-refundable.

              2.      The balance due shall be paid before attorney prepares the petition,
                      schedules and statement of financial affairs for the filing of Chapter 7
                      petition. Once preparation of the petition has begun all attorneys fees paid
                      by the client to the attorney shall be applied in payment of the attorneys
                      fees and shall be non-refundable. Any filing fees received by the attorney
                      shall be refunded to client if the case is not filed.
              3.      Client agrees that if payments are not made as outlined above, attorney may
                      immediately close client(s) file, in which case no further action needs to be taken
                      or services rendered by attorney and said file shall be closed. The bankruptcy
                      court filing fee shall be returned to the client(s) with all other fees paid non-
                      refundable to attorney. In the event the “Client(s)” has not paid the upfront fees
                      and costs within 180 days of the date of this Agreement, it shall be presumed that
                      the “Client(s)” has elected not to file bankruptcy. Any attorney fees paid and
                      costs paid for services such as, but not limited to, credit report, credit counseling,
                      debtor education or similar services after this 180 days shall be forfeited by
                      Client(s) to attorney as non-refundable.

 2.    LEGAL SERVICES PROVIDED:

       a.     For the fees set forth in 1(a) above, the attorney shall provide basic services reasonably
              necessary to properly prepare the chapter 7 bankruptcy petition and represent the
              “Client(s)” before the bankruptcy court. These services include the following:

              1.      Analysis of “Client(s)” financial situation and advising Client(s);
              2.      Preparation of petition, schedules, statement of financial affairs, supplemental
                      local forms and mailing matrix;
              3.      Correspondence to “Client(s)” regarding “Client(s)’ responsibilities and
                      attendance of Section 341 meeting;
              4.      Preparation for and representing “Client(s)” at Section 341 meetings;
              5.      Exemption planning;
              6.      Providing information to the court, the trustee and creditors in accordance with
                      the Bankruptcy Code and the Local Rules of the EDNC;
              7.      Review of Orders related to the case;
              8.      Maintaining custody and control of case file;
              9.      Obtaining copies of proof of claims and review, if necessary;


                                                  -2-
Case 19-03500-5-JNC     Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                   Page 66 of 75



             10.     If needed, preparation and filing of proofs of claim on your behalf for your
                     creditors;
             11.     Preparation for and attendance at 341 meeting;
             12.     Responding to “Client(s)’contacts regarding changes in “Client(s)” financial and
                     personal circumstances and advising the court and trustee of the same, if
                     necessary, for the proper administration of “Client(s)” case;
             13.     Communicating with “Client(s)”as needed for the proper administration of
                     “Client(s)” case;
             14.     Communicating with creditors as needed for the proper administration of
                     “Client(s)” case; and,
             15.     Communicating with the court and trustee as needed for the proper
                     administration of “Client(s)” case.

       b.    However, in the event some unusual or unexpected event or action occurs that requires
             more time, expense, and labor for any of the above, the attorney has the right to request
             additional fees for such time, expense and labor. “Client(s)” agree to pay for these
             services, in advance, before the services are rendered at the hourly rate of $350.00 per
             hour, or a flat fee determined prior to services being rendered.

 3.    LEGAL SERVICES NOT PROVIDED:

       a.    Conversion to Chapter 13;
       b.    Representation in any action objecting to discharge in bankruptcy or discharge of a
             particular debt;
       c.    Representation in any Adversary Proceeding filed by the Trustee or creditor or
             Bankruptcy Administrator;
       d.    Post-discharge actions;
       e.    Representation before any tax authority;
       f.    The cost of long distance telephone calls and the cost of delivery (other than postage);
       g.    Fielding telephone calls and correspondence from client’s creditors prior to filing of case
             with the court;
       h.    Searching title or lien records;
       i.    Services initiated to resolve issues concerning concealment of debts or assets or
             misrepresentation of facts, valuation of property, objection to exemptions, violation of or
             relief from the automatic stay, dismissal of the case, purchase or sale of property and
             incurrence of additional debt;
       j.    Non-appearances at court or the first meeting of creditors (341 meeting);
       k.    Negotiating or arranging for the retention, redemption. or post discharge release of
             collateral;
       l.    Reaffirmation agreements and/or motions for redemption;
       m.    Amendments to add additional creditors or correct (or update) the schedules; and,
       n.    Avoidance of judgment liens.
       o.    Representation in any state court proceeding
       p.    Representation in an federal court proceeding not related to bankruptcy
       q.    Representation in loan modifications
       r.    Representation in settlement of debts



                                                -3-
Case 19-03500-5-JNC     Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                   Page 67 of 75




 4.    CLIENT(S) OBLIGATIONS:

       a.    To pay the fees set out above;
       b.    To make all payments to all creditors in a timely manner as to any and all debts in which
             the client(s) have property they wish to retain or are reaffirming the debt;
       c.    To provide accurately, completely and honestly all the information necessary to properly
             analyze the client(s) financial situation and prepare the chapter 7 bankruptcy petition,
             schedules, statement of financial affairs, supplemental local forms, mailing matrix and
             other documents as required;
       d.    To thoroughly review and sign the bankruptcy petition, schedules, statement of financial
             affairs, supplemental local forms, mailing matrix and other documents as required and
             advise attorney of any inaccuracies or changes needed;
       e.    To keep the attorney advised at all times of all the client(s) current contact information,
             including but not limited to, mailing addresses, physical address, email address, work
             phone number, home phone number, cell number and any other means of contact;
       f.    To attend the section 341 meeting of creditors and any other court hearings set in
             “Client(s)” case and to arrive in a timely manner dressed appropriate for a court
             proceeding;
       g.    To provide any information requested by the Chapter 7 Trustee, Court, Bankruptcy
             Administrator, attorney for “Client(s)” and any other party in the case, unless the Court
             rules the “Client(s)” is/are not required to provide the information;
       h.    To respond immediately to any phone call, correspondence and requests by the Attorney
             or staff of Attorney;
       i.    Comply with the obligations placed upon the “Client(s)’ by Local Rule 4002-1(b), a copy
             of which is attached hereto;
       j.    To do everything asked of “Client(s)’ by attorney, or any member of Attorney’s staff,
             Trustee, Court and Bankruptcy Administrator for proper administration of “Client(s)”
             case;
       l.    Not to give out attorney’s name, telephone number or address prior to the filing date of
             clients’ case, unless clients have paid attorney at least $200.00 of the attorney fees due;
             and,
       m.    To promptly provide the Attorney with copies of any judgments, summons, writs
             of execution, foreclosure notices and all other documentation or legal process (law
             suits or other proceedings) for matters in which the Client is a party.

 5.    NO PROMISES OF OUTCOME, FUTURE CREDIT OR TAX ADVISE:

       a.    Client acknowledges that neither attorney nor attorney’s staff has made any promises or
             guarantees about the outcome of “Client(s)” case or the “Client(s)” ability to obtain
             future credit.
       b.    The attorney representation of the “Client(s)” specifically does not include and the
             attorney has not undertaken to give tax advice to the client, and attorney has advised the
             debtor to seek separate counsel or a CPA or tax advisor with regard to any tax advice or
             tax ramifications of the filing of any bankruptcy proceeding.

 6.    WITHDRAWAL FROM REPRESENTATION:



                                                -4-
Case 19-03500-5-JNC       Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                    Page 68 of 75



       The attorney reserves the right to withdraw from this matter (i) if the client fails to honor any
       part/portion of this agreement, (ii) for any just reason as permitted or required under the North
       Carolina State Bar’s Rules of Professional Conduct, (iii) as permitted by the rules of courts of the
       State of North Carolina and/or the Bankruptcy Court. Notification of withdrawal shall be made
       in writing to the client. Attorney shall have an automatic right to withdraw from this matter if a
       check delivered by the client to the attorney is returned for insufficient funds.

 7.    RETENTION OF CLIENT(S) RECORDS:
       Attorney shall scan for retention any of the books, papers, and/or records related to the
       representation of the client and return all hard copies to the client, if requested.

 8.    READ CAREFULLY: Client understands that no paralegal, secretary, or other non-lawyer
       working at the offices of Gillespie and Murphy, P.A., has the authority (i) to give legal
       advice, (ii) to recommend that client should or should not file for the protection of
       bankruptcy, (iii) to recommend that client file under one bankruptcy chapter rather than
       another chapter, to the extent that such advice or recommendation would involve the
       exercise of independent legal judgement. Client acknowledges that no one employed by or
       affiliated with the law offices of Gillespie and Murphy, P.A., other than an attorney, has
       given such advice or made any such recommendation to the client.

 9.    Caution: Client understands that if client is behind in payments on a car, mobile home, furniture
       loan, lease or other secured debt, the bankruptcy laws do not stop a creditor from repossessing or
       otherwise taking such property until such time as the client’s case gets filed with the Bankruptcy
       Court. Similarly, client understands that foreclosure on a home or a piece of land cannot be
       stopped until the clients case gets filed with the Bankruptcy Court.

 10.   Returned Checks: Client will be charged (i) a processing fee of $25.00 for any check in which
       payment has been refused by the payor bank because of insufficient funds or because the drawer
       did not have an account at that bank and (ii) any service charges imposed on the attorney by a
       bank or depository for processing the dishonored check, pursuant to the provisions of N.C.G.S.
       section 6-21.3 and 25-3-506.

 11.   Payments: All payments must be made in cash, certified check, cashiers check, or money order
       unless approved by the attorney handling the case. Any payments made by personal check will
       delay the filing of the related bankruptcy petition for ten (10) business days to allow checks to
       clear the bank.

 12.   Information related to a Chapter 7 bankruptcy and the role of the Chapter 7 trustee
       assigned to your case by the Court and the role of the Bankruptcy Administrator in review
       of your chapter case after filing: When you file a Chapter 7 Bankruptcy, the Court assigns a
       Chapter 7 Trustee to your case. John Bircher, Walter Hinson, and Stephen Beaman currently
       serve as Trustees in this district. Once assigned to your case, the Trustee will review the
       information you provided to the Court and determine if there are any assets to administer.

       a.      The role of the Trustee includes but is not limited to the following:




                                                   -5-
Case 19-03500-5-JNC     Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                    Page 69 of 75



             1.      Reviews the information in your documents for accuracy. The Trustee will
                     review other sources to confirm you have made full and complete disclosure
                     including:
                     (a)     City and County tax records
                     (b)     Department of Motor Vehicle records
                     (c)     Secretary of State records
                     (d)     IRS and State Department of Revenue records
                     (e)     Internet Searches
                     (f)     County court records
                     (g)     any other public records available to the Trustee
                     (h)     other information or documents the trustee may request from you to
                             determine the honesty and accuracy of your petition.
             2.      Reviews your petition, tax returns, bank records, business records, etc. to verify
                     your income, debts, expenses, and personal and business transactions.
             3.      Determines if you have assets that are not protected, that he, as Trustee, can sell
                     to pay money to your unsecured creditors.

             The moment you file a Chapter 7 bankruptcy, all your personal belongings and real
             estate come under the control of your Trustee. If the property has value over what the
             law allows you to protect, he has the authority to sell your property, pay you the value
             you are entitled to protect and distribute the balance to any lien holder, pay his allowed
             commission and fees and then pay any remaining amounts to your unsecured creditors.
             We, as your attorneys, will review your information to maximize your exemptions,
             as the law may provide, to protect your property.

             If you own real estate (house, land, condo, duplex, timeshare, mobile homes and land,
             etc.) the Trustee will closely examine the Deed, Promissory Note and Deed of Trust for
             any defects. The Trustee may file an adversary proceeding (legal action against your
             lender), if he believes there is a defect. If he is successful in this action, the
             lien/mortgage will be deemed void. The Trustee will then get Court permission to sell
             the property, pay you whatever amount you are entitled to protect via your exemption(s)
             and pay your unsecured creditors any amounts remaining after his commission and fees
             are paid. This is why we review these documents prior to the case being filed.

             If the Trustee determines you have improperly claimed an exemption to protect
             something you own, he may object to the exemption. If the Court agrees with his
             objection you will lose the exemption or have it reduced in amount. If the Trustee sells
             the property, you would receive a reduced amount or possibly nothing at all. Our duty is
             to maximize your exemptions, as the law may provide, so you get the most
             protection.

             If you have repaid debts to family members, partners or business associates in money or
             property in the 12 months prior to the date your bankruptcy is filed, the Trustee can and
             probably will demand the return of that money or property, or its value, from the person
             who received it. If the person does not comply, the Trustee can file an adversary
             proceeding against that person to obtain a Court Order requiring the return of the money
             or property.


                                                -6-
Case 19-03500-5-JNC     Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                      Page 70 of 75



             If you have transferred or sold any property, real or personal, to anyone in the four years
             prior to the Chapter 7 filing date, the Trustee may inquire if you received a fair amount
             of value for the transfer. If the Trustee believes you did not, or if he believes the transfer
             was in some other way improper, he could demand money from the person who received
             what you transferred or seek to undo the transfer to bring the property into your
             bankruptcy estate and sell the property to pay to the Trustee for his fees and to your
             unsecured creditors.

             If you are entitled to a tax refund, insurance proceeds, a marital settlement or inheritance
             at the time you file the Chapter 7 or if you become entitled to such within 180 days of
             filing, these become part of your bankruptcy as an asset and can be taken by the Trustee
             to distribute to your creditors unless they can be protected by an exemption.

             The Trustee has the authority to examine your bank accounts and tax returns as well as
             business and other records. He will determine if you have taken any inappropriate
             actions prior to filing your case. If so, he can seek money or property from you or those
             with whom you have done business. He can also seek to have your Discharge denied by
             the Court if you have misrepresented facts or committed any fraudulent act or otherwise
             violated any Bankruptcy Rules. In severe cases, you can be charged with Bankruptcy
             Fraud, a federal crime.

             We designed our Bankruptcy Questionnaire and Document Request Forms to obtain all
             of the information needed to prepare your bankruptcy documents honestly and
             accurately. We use this information to comply with the Federal and Local Bankruptcy
             Rules and to determine which chapter of bankruptcy is best suited to help you get a fresh
             start. These documents also help us advise you of potential risks in your case, if any.
             Finally, we use this information to determine what property is protected or otherwise
             exempt and not subject to control of the Trustee. This is why your careful attention to
             EACH question on EACH page of these documents is extremely important. We are here
             to help you, but we need your help and cooperation in order to give your case the greatest
             chance to succeed.

       b.    The role of the Bankruptcy Administrator (BA) includes but is not limited to the
             following:

             1.      Examines every Chapter 7 filed, specifically cases involving over median
                     income debtors. The BA’s purpose in doing so is to determine if you qualify for
                     a Chapter 7 bankruptcy.
             2.      Reviews for the purpose of determining qualification for a Chapter 7 bankruptcy
                     the following:
                     (a)      Pay advices including paycheck stubs, pension/retirement statements,
                              IRA withdrawal statements, 401(k) withdrawal statements, Social
                              Security benefits award statements, monthly profit and loss statements
                              for business income, annuity payments, and any other document that
                              evidences income received prior to and since the filing of the case;
                     (b)      Pay advices, as defined above, received by the debtor’s non-filing spouse
                              prior to and since the filing of the case;


                                                 -7-
Case 19-03500-5-JNC       Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17              Page 71 of 75



                    (c)      Bank statements and cancelled checks for all bank accounts held by the
                             debtor(s), non-filing spouse and any entity held by them;
                    (d)      Documentation supporting a non-filing spouse’s marital adjustment
                             (expenses paid out by a non-filing spouse); and,
                    (e)      Other documentation relevant to income, expenses, and deductions.

             This is why it is important that we obtain accurate income and expense information
             from you.

             We will advise you if we believe there may be questions raised by the BA as to you
             qualifying for a Chapter 7 bankruptcy so you may make an informed decision of how you
             wish to proceed.




                                               -8-
Case 19-03500-5-JNC         Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17              Page 72 of 75




 ************************************************************************************


 Client acknowledges that client has read and understands all the terms of this client authorization
 for legal services/fee contract. Client also acknowledges having received a copy of this document
 which consists of 9 pages.


   /S/Wendy C. Phillips                                                6.28.19
 Signature of Client                                                  Date

 _____________________________________
 PRINTED Name of Client




 Signature of Client                                                  Date

 _____________________________________
 PRINTED Name of Client




                                                  -9-
Case 19-03500-5-JNC           Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                           Page 73 of 75



                                                  RULE 4002-1
                                                DEBTOR DUTIES

 (a)   The following shall apply to individual debtors in all cases.
       (1)      FINANCIAL INFORMATION. Every individual debtor shall bring to the
                meeting of creditors under §341 and make available to the trustee evidence of current income,
                including copies of all payment advices or other evidence of payment, if any, with all but the last
                four digits of the debtor’s social security number redacted, received by the debtor from an employer
                within 60 days before the filing of the petition.
       (2)      TAX RETURN. At the meeting of creditors under §341, the debtor shall provide to the trustee a
                copy of the debtor’s Federal income tax return for the most recent tax year ending immediately
                before the commencement of the case and for which a return was filed, including any attachments,
                or a transcript of the tax return, or provide a written statement that the documentation does not exist.
       (3)      The debtor’s obligation to provide tax returns under Federal Bankruptcy Rules 4002(b)(3) and 4002
                (b)(4), and Local Bankruptcy Rule 4002-1(a)(2) and (b)(2) is subject to procedures for safeguarding
                the confidentiality of tax information established by the Director of the Administrative Office of the
                United States Courts, except that with respect to tax returns provided b the debtor under Local
                Bankruptcy Rule 4002-1(a)(2) and (b)(2), the trustee and bankruptcy administrator are not subject
                to the procedures for requesting the obtaining access to tax information established by the Director
                of the Administrative Office of the United States Courts.



 (b)   CHAPTER 7 DEBTOR - DUTIES. The following shall apply in chapter 7 cases.
       (1)   The chapter 7 debtor shall comply with the requirements of Local Bankruptcy Rules 1007-1 and
             1007-3 regarding statements of intention.
       (2)   TAX RETURNS AND PAYMENT ADVICES PROVIDED TO BANKRUPTCY
             ADMINISTRATOR.
             (A)     No later than 14 days after the date of the filing of the petition, an individual debtor in a
                     case under chapter 7 shall provide in electronic format to the bankruptcy administrator:
                     (i)       the debtor’s Federal income tax return for the most recent tax year ending
                               immediately before the commencement of the case and for which a return was
                               filed, including any attachments, or a transcript of the tax return, or provide a
                               written statement that the documentation does not exist; and
                     (ii)      evidence of current income including copies of all payment advices or other
                               evidence of payment, if any, with all but the last four digits of the debtor’s social
                               security number redacted, received by the debtor from an employer within 60
                               days before filing of the petition.
             (B)     If a debtor is proceeding without the assistance of counsel and is unable to provide in
                     electronic format the documents required in (A) of this subsection, the debtor may provide
                     the documents to the bankruptcy administrator by other means.




                                                                                       CHAPTER 7 FEE AGRMNT REV.10. 2018




                                                        -10-
         Case 19-03500-5-JNC                          Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17                     Page 74 of 75
                                                                                                                                     8/01/19 1:18PM




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Wendy Carlock Phillips                                                                        Case No.
                                                                                     Debtor(s)            Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: July 23, 2019                                                      /s/ Wendy Carlock Phillips
                                                                          Wendy Carlock Phillips
                                                                          Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
        Case 19-03500-5-JNC   Doc 1 Filed 08/01/19 Entered 08/01/19 13:28:17       Page 75 of 75



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Atlantic Anesthesia                 Norfolk Plastic Surgery              Waterway Emerg Physicians
Attn: Managing Agent                Attn: Managing Agent                 Attn: Managing Agent
134 Business Park Dr                6261 E. Virginia Beach Blvd. #100    P O Box 37735
Virginia Beach, VA 23462            Norfolk, VA 23502                    Philadelphia, PA 19101-5035


Bank Of America                     PRA Receivables Management, LLC
Attn: Officer                       Attn: Managing Agent
4909 Savarese Circle                P.O. Box 41021
Tampa, FL 33634                     Norfolk, VA 23541


Citibank                            Progressive Leasing
Attn: Managing Agent                Attention: Managing Agent
Po Box 790034                       10619 S Jordan Gateway Suite 100
St Louis, MO 63179                  South Jordan, UT 84095


Comenity Bank                       Sentara
Attn: Managing Agent                Attention: Managing Agent
Po Box 182125                       535 Independence Parkway Suite 600
Columbus, OH 43218                  Chesapeake, VA 23320


Credence                            State Employees Credit Union
Attn: Managing Agent                Attn: Lori Barnes
17000 Dallas Pkway, Ste 204         PO Drawer 25279
Dallas, TX 75248                    Raleigh, NC 27611


IH Mississippi Valley CU            Synchrony Bank
Attn: Officer                       Attn: Managing Agent
2121 47th Street                    Po Box 965060
Moline, IL 61265                    Orlando, FL 32896


Kristen Poole                       Synchrony Bank
Attn: Managing Agent                Attn: Managing Agent
251 Hickory Fork Road               PO Box 965060
Edenton, NC 27932                   Orlando, FL 32896-5060


Kyanne Phillips                     Us Bank Home Mortgage
Attn: Managing Agent                Attn: Managing Agent
1360 Hiawatha Drive                 800 Nicollet Mall
Virginia Beach, VA 23464            Minneapolis, MN 55402


LCA Collections                     Virginia Oncology Associates
Attn: Managing Agent                Attn: Managing Agent
PO Box 2240                         5900 Lake Wright Drive
Burlington, NC 27216-2240           Norfolk, VA 23502
